            Case 1:18-cv-01853-EGS Document 101 Filed 11/19/18 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

_______________________________________

GRACE, et al.,

                       Plaintiffs,

       v.                                                    No. 1:18-cv-01853 (EGS)

ATTORNEY GENERAL OF THE UNITED
STATES, et al.,

                  Defendants.
_______________________________________


                            STATEMENT REGARDING CAPTION

       As orally directed by the Court at today’s hearing, Plaintiffs submit their position

regarding the caption of this civil action.

       Federal Rule of Civil Procedure 17(d) provides as follows:

        (d) Public Officer’s Title and Name. A public officer who sues or is sued in an
       official capacity may be designated by official title rather than by name, but the
       court may order that the officer’s name be added.

       Plaintiffs take no position at this time regarding the identity of the current Acting

Attorney General of the United States. Plaintiffs respectfully suggest that the Court should

caption this matter by reference to the title of the Attorney General, as authorized by Fed. R. Civ.

P. 17(d).

       Defendants have asked Plaintiffs to represent that “the position of the United States is

that Matthew G. Whitaker, Acting Attorney General, should be substituted under Rule 25(d).”

November 19, 2018                             Respectfully submitted,

                                              Jennifer Chang Newell*
                                              Katrina Eiland*
                                              Cody Wofsy*
                                              Julie Veroff
        Case 1:18-cv-01853-EGS Document 101 Filed 11/19/18 Page 2 of 2



                                    American Civil Liberties Union Foundation,
                                    Immigrants’ Rights Project
                                    39 Drumm Street
                                    San Francisco, CA 94111
                                    (415) 343-0774

                                    Judy Rabinovitz*
                                    Omar C. Jadwat*
                                    Lee Gelernt
                                    Celso J. Perez (D.C. Bar No. 1034959)
                                    American Civil Liberties Union Foundation,
                                    Immigrants’ Rights Project
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    (212) 549-2660

                                    Sandra S. Park*
                                    Emma Roth*
                                    Lenora M. Lapidus
                                    American Civil Liberties Union Foundation,
                                    Women’s Rights Project
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    (212) 519-7871

                                    Eunice Lee*
                                    Karen Musalo*
                                    Anne Dutton*
                                    Center for Gender & Refugee Studies
                                    200 McAllister St.
                                    San Francisco, CA 94102
                                    (415) 565-4877

                                    /s/ Arthur B. Spitzer____________
                                    Scott Michelman (D.C. Bar No. 1006945)
                                    Arthur B. Spitzer (D.C. Bar No. 235960)
                                    American Civil Liberties Union Foundation
                                    of the District of Columbia
                                    915 15th Street NW, Second Floor
                                    Washington, D.C. 20005
                                    (202) 457-0800

                                    Thomas Buser-Clancy*
                                    Andre Segura*
                                    ACLU Foundation of Texas P.O. Box 8306
                                    Houston, TX 77288
                                    (713) 942-8146

                                    Attorneys for Plaintiffs
____________________
* Admitted pro hac vice.


                                       2
